Exhibit 10.31

MEAD JOHNSON & COMPANY

BENEFIT EQUALIZATION PLAN—RETIREMENT PLAN

(Effective as of February 9, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page I.    Definitions    1    A.    “Beneficiary”    1    B.   
“Benefits Committee”    1    C.    “BEP Benefit(s)” or “Benefit(s)”    1    D.
   “BEP—Savings Plan”    1    E.    “Board of Directors”    1    F.    “Claims
Appeal Guidelines”    1    G.    “Code”    1    H.    “Company”    2    I.   
“Compensation Committee”    2    J.    “Credited Service”    2    K.    “Early
Retirement Date”    2    L.    “Effective Date”    2    M.    “ERISA”    2    N.
   “Final Average Compensation”    2    O.    “Normal Retirement Date”    2   
P.    “Participant”    2    Q.    “Participating Employer”    2    R.   
“Performance Incentive Plan”    2    S.    “Plan”    3    T.    “Prior BMS Plan”
   3    U.    “Puerto Rico Plan”    3    V.    “Regular Full-Time Employee”    3
   W.    “Retirement Plan”    3    X.    “Retirement Plans”    3    Y.    “Rule
of 70 Treatment”    3    Z.    “Savings Plan”    3    AA.    “Separation From
Service”    3    BB.    “Specified Employee”    4 II.    Purpose and History of
the Plan    4 III.    Eligibility and Participation in the Plan    5    A.   
Eligible Participants    5    B.    Cessation of Participation    5 IV.   
Calculation of Benefits    5    A.    Amount of BEP Benefit    5    B.   
Service Limitations    6    C.    Actuarial Assumptions    6    D.    Reduction
for Early Commencement    7

 

i



--------------------------------------------------------------------------------

V.    Vesting    7 VI.    Time and Form of Payment of Benefits    7    A.     
Plan Payments    7    B.      De Minimis Lump Sum    9    C.      Specified
Employees    10    D.      Payment of Benefits in the Event of the Participant’s
Death    10    E.      Other Permissible Payment Events    12    F.      No
Post-Separation Elections    12    G.      Reemployment    13 VII.   
Administration of the Plan    14    A.      Administration    14    B.     
Delegation    14    C.      Limitation of Liability    14    D.     
Indemnification    15    E.      Claims Procedure    15    F.      Expense    15
VIII.    General Provisions    16    A.      Termination of the Plan    16    B.
     Plan Not a Contract of Employment    17    C.      Amendment    17    D.
     Funding    17    E.      Withholding Taxes    18    F.      Compliance with
Code Section 409A    19    G.      Construction    20    H.      Successors and
Assigns    20 IX.    Effective Date    21

 

ii



--------------------------------------------------------------------------------

MEAD JOHNSON & COMPANY

BENEFIT EQUALIZATION PLAN—RETIREMENT PLAN

(Effective as of February 9, 2009)

I. Definitions.

Unless the context or subject matter otherwise requires, the definitions set
forth in this Section I shall govern in this Plan (as herein defined).
Notwithstanding anything herein to the contrary, to the extent capitalized terms
in this Plan conflict with such terms in either of the Retirement Plans (as
herein defined), the terms of the Retirement Plans shall control.

A. “Beneficiary” shall mean the person entitled to receive payments under the
Plan in the event of the Participant’s death, determined in accordance with
Section VI.D.

B. “Benefits Committee” shall mean the committee appointed by the Board of
Directors to administer this Plan. The Benefits Committee shall serve as Plan
Administrator of the Plan.

C. “BEP Benefit(s)” or “Benefit(s)” shall mean the benefit described in Section
IV.A. of this Plan.

D. “BEP—Savings Plan” shall mean the Mead Johnson & Company Benefit Equalization
Plan—Retirement Savings Plan, as amended from time to time.

E. “Board of Directors” shall mean the Board of Directors of the Company.

F. “Claims Appeal Guidelines” shall mean the Claims Appeal Guidelines for the
Mead Johnson & Company Retirement Savings Plan and the Mead Johnson & Company
Benefit Equalization Plan—Retirement Plan, attached hereto as Exhibit A, and as
amended from time to time.

G. “Code” shall mean the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

H. “Company” shall mean Mead Johnson & Company and any successor or successors
thereof.

I. “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors.

J. “Credited Service” shall have the meaning set forth for such term in the
Retirement Plan or the Puerto Rico Plan, as applicable, and as amended from time
to time.

K. “Early Retirement Date” shall have the meaning set forth for such term in the
Retirement Plan or the Puerto Rico Plan, as applicable, and as amended from time
to time.

L. “Effective Date” shall mean February 9, 2009,

M. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

N. “Final Average Compensation” shall have the meaning set forth for such term
in the Retirement Plan or the Puerto Rico Plan, as applicable, and as amended
from time to time.

O. “Normal Retirement Date” shall mean the first day of the month coinciding
with or next following the Participant’s 65th birthday.

P. “Participant” shall mean each participant in this Plan, as determined in
accordance with Article III.

Q. “Participating Employer” means any corporation participating in either of the
Retirement Plans.

R. “Performance Incentive Plan” shall mean the Mead Johnson Nutrition Company
Senior Executive Performance Incentive Plan and/or the Mead Johnson Nutrition
Company Performance Incentive Plan, as each may be amended from time to time.

 

2



--------------------------------------------------------------------------------

S. “Plan” shall mean the Mead Johnson & Company Benefit Equalization
Plan—Retirement Plan, as set forth herein, and as amended from time to time.

T. “Prior BMS Plan” shall mean the Bristol-Myers Squibb Company Benefit
Equalization Plan—Retirement Income Plan, as amended and restated effective
January 1, 2008, as in effect on the day immediately preceding the Effective
Date, which is attached hereto as Exhibit B.

U. “Puerto Rico Plan” shall mean the Mead Johnson (Puerto Rico) Inc. Retirement
Plan, and as amended from time to time.

V. “Regular Full-Time Employee” shall have the meaning set forth for such term
in the Retirement Plan or the Puerto Rico Plan, as applicable, and as amended
from time to time.

W. “Retirement Plan” shall mean the Mead Johnson & Company Retirement Plan, and
as amended from time to time.

X. “Retirement Plans” shall mean collectively the Retirement Plan and the Puerto
Rico Plan.

Y. “Rule of 70 Treatment” shall occur upon a Participant’s eligibility for Rule
of 70 benefits under the terms and conditions of the Retirement Plan or the
Puerto Rico Plan, as applicable.

Z. “Savings Plan” shall mean the Mead Johnson & Company Retirement Savings Plan,
as amended from time to time.

AA. “Separation From Service” shall mean a Participant’s voluntary or
involuntary severance of employment with the Company, except by reason of
temporary absence, death or transfer to an affiliate or subsidiary of the
Company; provided, however, that for purposes of the Plan, a Separation From
Service shall not occur until the date that a Participant experiences a
“separation from service” from the Company and all affiliates and subsidiaries
of the Company, within the meaning of Code Section 409A(a)(2)(A)(i) and Treas.
Reg. Section 1.409A-1(h).

 

3



--------------------------------------------------------------------------------

BB. “Specified Employee” shall mean a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i) and U.S. Treasury regulation Section 1.409A-1(h),
as determined annually under the Company’s administrative procedure for such
determinations for purposes of all plans subject to Code Section 409A.

II. Purpose and History of the Plan.

The purpose of this Plan is to provide benefits for certain Regular Full-Time
Employees participating in the Retirement Plan or the Puerto Rico Plan whose
benefits under the Retirement Plans are or will be limited by application of
ERISA and Sections 401(a)(17) and 415 of the Code. The Plan is intended to be an
unfunded “excess benefit plan” as that term is defined in Section 3(36) of ERISA
with respect to those Participants whose benefits under the Retirement Plans
have been limited by Section 415 of the Code, and a “top hat” plan meeting the
requirements of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA
with respect to those Participants whose benefits under the Retirement Plans
have been limited by Section 401(a)(17) of the Code.

Effective as of the Effective Date, the Company assumed the obligations to pay,
under this Plan, all benefits accrued under the Prior BMS Plan with respect to
all Regular Full-Time Employees who were active participants in the Prior BMS
Plan as of the day immediately preceding the Effective Date, and all benefits
accrued by such Regular Full-Time Employees under the Prior BMS Plan prior to
the Effective Date continue to be accrued under this Plan.

 

4



--------------------------------------------------------------------------------

III. Eligibility and Participation in the Plan.

A. Eligible Participants. Each Regular Full-Time Employee who is a member of a
Retirement Plan and who was an active participant in the Prior BMS Plan as of
the day immediately preceding the Effective Date shall be a Participant in the
Plan as of the Effective Date. Each other Regular Full-Time Employee who is
member of a Retirement Plan and who is employed by a Participating Employer
shall be eligible to participate in this Plan and shall become a Participant in
this Plan when (1) his benefit under the applicable Retirement Plan would exceed
the limitations on benefits imposed by Section 415 of the Code calculated from
and after September 2, 1974, (2) any portion of his “annual rate of
compensation” as defined in the Retirement Plan or the Puerto Rico Plan, as
applicable, would be excluded from his Final Average Compensation determined
under the Retirement Plan by reason of the application of Section 401(a)(17) of
the Code and/or (3) he participates in the Performance Incentive Plan.

B. Cessation of Participation. Participation in the Plan shall terminate upon
the Participant’s Separation From Service, except, however, that an individual
who is entitled to receive Benefits under the Plan after his or her Separation
From Service will continue to be treated as a Participant (other than for
Benefit accrual purposes) until his or her full Benefits have been paid or
forfeited.

IV. Calculation of Benefits.

A. Amount of BEP Benefit. The BEP Benefit payable under the Plan shall be an
amount equal to the excess, if any, of (1) over (2), where

(1) equals the benefit that would have been payable to, or with respect to, such
Participant under the applicable Retirement Plan determined (a) without regard
to the limitations imposed by Sections 415 and 401(a)(17) of the Code, (b) by
including in

 

5



--------------------------------------------------------------------------------

his “annual rate of compensation” for purposes of determining Final Average
Compensation under such Retirement Plan elective deferrals under the Savings
Plan but which, due to Code Section 415 and/or 401(a)(17) limitations, were, in
accordance with the Participant’s election, credited to the BEP—Savings Plan,
and (c), in the case of a Participant who also participates in the Performance
Incentive Plan, by recalculating his “annual rate of compensation” for each
year, for purposes of determining Final Average Compensation under such
Retirement Plan, by substituting for the cash award paid under the Performance
Incentive Plan during such calendar year, the cash award earned by such
Participant under the Performance Incentive Plan for such calendar year, if such
amount is greater, without regard to the calendar year in which such payment is
made; provided, however, that for purposes of clause (c) above, any performance
incentive award for the calendar year in which the Participant’s Separation From
Service occurs shall be assumed to be fully earned as though all performance
goals and other conditions to full payment had been attained as of the date such
Separation From Service occurs; and

(2) equals the actual benefit payable to such Participant or his beneficiary
under the applicable Retirement Plan.

B. Service Limitations. The amount paid to, or with respect to, a Participant
who is grade levels E07 and above shall be determined without limiting his total
years of service to 40 years.

C. Actuarial Assumptions. The Benefits determined under this Section IV shall be
calculated utilizing the same actuarial assumptions used to compute the
Participant’s Retirement Plan benefit payments or such other assumptions as may
be determined by the Benefits Committee from time to time.

 

6



--------------------------------------------------------------------------------

D. Reduction for Early Commencement. Notwithstanding anything herein to the
contrary, if Benefits hereunder commence prior to a Participant’s Normal
Retirement Date, then the Benefits paid hereunder shall be reduced applying the
same terms and conditions applicable to commencement of Benefits prior to the
Participant’s Normal Retirement Date under the applicable Retirement Plan.

V. Vesting.

A Participant shall become vested in his Benefits at the same time and to the
same extent as such Participant becomes vested in his benefit under the
applicable Retirement Plan (or upon becoming a Participant in this Plan, if
later).

VI. Time and Form of Payment of Benefits.

A. Plan Payments. A Participant’s BEP Benefits shall be payable to the
Participant in the default form of payment set forth in Section VI.A.1. herein,
unless the Participant is either eligible to retire under the applicable
Retirement Plan or satisfies the eligibility requirements for Rule of 70
Treatment as of the date of his Separation From Service and the Participant
makes a timely election for an alternative form of payment in accordance with
Section VI.A.2. herein.

1. Default Form of Payment. A Participant who, as of the date of his Separation
From Service either (A) is not eligible to retire under the applicable
Retirement Plan, (B) does not satisfy the eligibility requirements for Rule of
70 Treatment or (C) is eligible to retire under the applicable Retirement Plan
or satisfies the eligibility requirements for Rule of 70 Treatment but does not
make a timely election pursuant to Section VI.A.2. herein shall receive his
accrued and vested BEP Benefits, subject to Section VI.C. herein, in a cash lump
sum payment. The amount of such lump sum payment shall be determined as of (and
such lump sum payment shall be made on or about) the first day of the month
following such Participant’s Separation From Service.

 

7



--------------------------------------------------------------------------------

2. Alternative Form of Payment. A Participant who, as of the date of his
Separation From Service is either eligible to retire under the applicable
Retirement Plan or satisfies the eligibility requirements for Rule of 70
Treatment shall be permitted to elect to receive his accrued and vested BEP
Benefits as a lump sum credit to such Participant’s BEP—Savings Plan account,
provided that such election is made under this Plan or the Prior BMS Plan no
later than 12 months prior to such Participant’s Separation From Service. A
Participant electing the alternative form of payment under this Section VI.A.2.
may not make any subsequent elections.

3. BEP—Savings Plan Elections. A Participant who elects to receive his BEP
Benefits in the form of a credit to his BEP—Savings Plan account in accordance
with Section VI.A.2. must also elect, pursuant to the terms of the BEP—Savings
Plan, (a) the date that payments will commence from the BEP—Savings Plan, and
(b) whether the payment will be made from the BEP—Savings Plan in a lump sum or
in annual installments of two to 15 years. Any such elections under this Section
VI.A.3. must comply with the subsequent deferral election requirements set out
in Section VI.A.5. below.

4. Prior Elections. In the case of a Participant who, at the time of his
Separation From Service, is eligible to retire under the applicable Retirement
Plan or satisfies the eligibility requirements for Rule of 70 Treatment, and
who, prior to January 1, 2007, made a timely election under the Prior BMS Plan
regarding the form of payment of his BEP Benefits (i.e., such election was made
at least twelve months prior to Separation From Service), such election shall
continue to apply to such Participant’s

 

8



--------------------------------------------------------------------------------

accrued and vested BEP Benefits under this Plan unless the Participant makes an
election under this Plan or the Prior BMS Plan no later than 12 months prior to
such Participant’s Separation From Service to change the form of payment to a
lump sum credit to the BEP-Savings Plan. Any such election to change the form of
payment to a lump sum credit to the BEP-Savings Plan shall apply to all of the
Participant’s BEP Benefits, including the portions of such Benefits accrued and
vested under the Prior BMS Plan prior to, and on or after, January 1, 2005.

5. Subsequent Deferral Elections. Any election under Section VI.A.2 to change
from the default form of payment, or under Section VI.A.4 to change a prior
payment election, to a lump sum credit to such Participant’s BEP—Savings Plan
must satisfy each of the following requirements:

a. Such election must be made no later than 12 months prior to the date such
Participant’s Separation From Service occurs;

b. Such election will not be valid and effective until 12 months after it is
received by the Plan Administrator; and

c. Such election must provide for a payment commencement date under the
BEP-Savings Plan that is at least five years later than the date the
distribution otherwise would have been made under the default payment terms or
prior payment election.

B. De Minimis Lump Sum. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary, if the present value of the vested
Benefits of a Participant is less than $10,000 as of the date of his Separation
From Service, such vested BEP Benefits shall be paid to or in respect of the
Participant in a single lump sum on or about the first day of the month
following such Participant’s Separation From Service.

 

9



--------------------------------------------------------------------------------

C. Specified Employees. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary, if a Participant is a Specified
Employee on the date of his Separation From Service, payment of his BEP Benefit
shall occur no earlier than the date that is six-months after the Participant’s
Separation From Service (unless such Participant dies, in which event the
accrued and vested BEP Benefits shall be payable in accordance with Section
VI.D. hereof). Any portion of the vested BEP Benefits that would otherwise be
paid to a Specified Employee prior to the end of such six-month period shall be
paid (together with interest accrued from the originally scheduled payment date
until the first day of the seventh month following the Participant’s Separation
From Service at the interest rate being used to determine lump-sum payment
options under the applicable Retirement Plan) on the first day of the month that
begins coincident with or next following the six-month anniversary of the
Participant’s Separation From Service.

D. Payment of Benefits in the Event of the Participant’s Death. Upon the death
of a Participant prior to payment of all of his accrued and vested BEP Benefits,
the survivor portion of the Participant’s BEP Benefit shall be paid to his joint
annuitant or Beneficiary as follows:

1. Pre-Retirement Death Benefit. In the event of the death of a Participant
prior to commencement of his BEP Benefit, the Participant’s Beneficiary shall be
the individual, if any, who is entitled to receive a qualified pre-retirement
survivor annuity or qualified pre-early retirement survivor annuity under the
applicable Retirement Plan and such Beneficiary, if any, shall be entitled to
receive a pre-retirement death benefit under this Plan equal to 50% of the
Participant’s vested BEP Benefit. Such pre-retirement death benefit shall be
payable to the Beneficiary as follows:

a. If the Participant’s death occurs prior to the date that the Participant
would have been eligible to retire under the applicable Retirement Plan or would
have satisfied the eligibility requirements for Rule of 70 Treatment, then the
pre-retirement death benefit shall be paid to the Beneficiary in the form of a
single lump sum payment no later than the later of December 31 of the calendar
year that includes the date of the Participant’s death or the 15th day of the
third calendar month following the date of the Participant’s death.

 

10



--------------------------------------------------------------------------------

b. If the Participant’s death occurs after the date that the Participant is
eligible to retire under the applicable Retirement Plan or satisfies the
eligibility requirements for Rule of 70 Treatment, then the pre-retirement death
benefit shall be paid to the Beneficiary in the form of a single lump sum
payment no later than the later of December 31 of the calendar year that
includes the date of the Participant’s death or the 15th day of the third
calendar month following the date of the Participant’s death unless prior to his
death the Participant elected pursuant to Section VI.A.2. to receive his BEP
Benefit in the form of a lump sum credit to his BEP-Savings Plan Account, in
which case the pre-retirement death benefit shall be paid as a lump sum credit
to the Participant’s BEP-Savings Plan account no later than the later of
December 31 of the calendar year that includes the date of the Participant’s
death or the 15th day of the third calendar month following the date of the
Participant’s death.

 

11



--------------------------------------------------------------------------------

2. Post-Retirement Survivor Annuities. If the Participant’s death occurs after
commencement of his BEP Benefit and the Participant’s BEP Benefit is payable in
the form of a joint and survivor annuity, the Participant’s joint annuitant
shall be determined as follows:

a. If the Participant has designated a joint annuitant under the applicable
Retirement Plan, such person shall be deemed the joint annuitant for purposes of
this Plan.

b. If the Participant has not designated a joint annuitant under such Retirement
Plan, or if no such joint annuitant is living at the time of the Participant’s
death, the joint annuitant for purposes of this Plan shall be the person or
persons who would otherwise be entitled to receive a distribution of the
Participant’s Retirement Plan benefits in the event of the Participant’s death.

Payment to one or more of such persons shall completely discharge the Plan with
respect to the amount so paid.

E. Other Permissible Payment Events. Benefits under the Plan may be paid if and
to the extent reasonably necessary to permit the Participant to avoid the
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law within the meaning of final Treas. Reg.
Section 1.409A-3(j)(4)(iii)(B).

F. No Post-Separation Elections. Notwithstanding anything herein to the
contrary, a Participant may not make any election(s) regarding the time and form
of the payment of his Benefits subsequent to his Separation From Service.

 

12



--------------------------------------------------------------------------------

G. Reemployment.

1. If a Participant’s Benefits have not been fully distributed under the Plan
and the Participant commences re-employment with a Participating Employer or a
subsidiary or affiliate of the Company, Benefits shall continue to be paid to
the Participant in accordance with his payment election and in accordance with
the terms of this Plan. Upon commencement of such re-employment with a
Participating Employer, the Participant will accrue additional Benefits in
accordance with the terms of this Plan as it relates to all service with his
Participating Employers (pre and post re-employment); provided, however, that,
upon the Participant’s subsequent Separation From Service, the Participant’s
Benefits will be offset by the value of Benefits previously paid, if any. The
form of payment of the Participant’s Benefits after the subsequent Separation
From Service shall be determined in accordance with the Plan provisions
applicable to Separations From Service that occur on the date the subsequent
Separation From Service occurs, notwithstanding any prior election made by the
Participant.

2. If a Participant’s Benefits have been paid in a lump sum or have been
credited to the BEP-Savings Plan, and the Participant commences re-employment
with a Participating Employer or a subsidiary or affiliate of the Company, the
Participant, upon commencement of such re-employment with a Participating
Employer, will accrue additional Benefits in accordance with the terms of this
Plan as it relates to all service with his Participating Employers (pre and post
re-employment); provided, however, that, upon the Participant’s subsequent
Separation From Service, the Participant’s Benefits will be offset by the value
of Benefits previously paid or credited to the BEP-Savings Plan. The form of
payment of the Participant’s Benefits after the subsequent Separation From
Service shall be determined in accordance with the Plan provisions applicable to
Separations From Service that occur on the date the subsequent Separation From
Service occurs, notwithstanding any prior election made by the Participant.

 

13



--------------------------------------------------------------------------------

VII. Administration of the Plan.

A. Administration. The Benefits Committee shall administer this Plan. As Plan
Administrator, the Benefits Committee shall have full discretionary authority to
determine all questions arising in connection with the Plan, including its
interpretation, application and administration, may adopt procedural rules, and
may employ and rely on such legal counsel, such actuaries, such accountants and
such agents as it may deem advisable to assist in the administration of the
Plan. Any and all decisions of the Benefits Committee as to interpretation or
application of this Plan shall be conclusive and binding on all persons, shall
be given full force and effect, and shall be reviewed by any court or arbitrator
on an arbitrary and capricious standard, rather than a de novo standard.

B. Delegation. The Benefits Committee may (1) designate a person or persons
and/or appoint an administrative committee to carry out the day-to-day
administration of the Plan, and (2) authorize any agent to execute or deliver
any instrument or make any payment on the Benefits Committee’s behalf or provide
such services as the Benefits Committee may require in carrying out the
provisions of the Plan.

C. Limitation of Liability. Neither the Benefits Committee nor any member of the
Board of Directors nor any officer, employee or agent of the Company shall incur
any liability individually or on behalf of any other individuals or on behalf of
the Company for any act, or failure to act, in relation to the Plan or the funds
of the Plan unless such action or inaction is adjudged to be due to fraud. The
Benefits Committee and each member of the Board of Directors shall be entitled,
in good faith, to rely or act upon any report or

 

14



--------------------------------------------------------------------------------

other information furnished to him by any other officer or other employee of the
Company, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel or other professional retained
by the Company. None of the Benefits Committee, the Compensation Committee or
any member of the Board of Directors shall be entitled to act on or decide any
matter relating solely to himself or any of his rights or benefits under the
Plan.

D. Indemnification. The Benefits Committee, each member of the Board of
Directors and their delegates, and the officers, employees and agents of the
Company shall be indemnified by the Company against any and all liabilities
arising by reason of any act, or failure to act, in relation to the Plan or the
funds of the Plan, including, without limitation, expenses incurred in the
defense of any claim relating to the Plan or the funds of the Plan, and amounts
paid in any compromise or settlement relating to the Plan or the funds of the
Plan, unless such action or inaction is adjudged to be due to fraud.

E. Claims Procedure. All claims for benefits under the Plan shall be submitted
and reviewed in accordance with the Claims Appeal Guidelines. No claimant shall
institute any action or proceeding in any state or federal court of law or
equity or before any administrative tribunal or arbitrator for a claim of
benefits under the Plan until the claimant has first exhausted the Plan’s review
procedures set forth in the Claims Appeal Guidelines. Any and all decisions of
the Company pursuant to the Claims Appeal Guidelines shall be conclusive and
binding on all persons, shall be given full force and effect, and shall be
reviewed by any court or arbitrator on an arbitrary and capricious standard,
rather than a de novo standard.

F. Expense. Expenses of the Benefits Committee attributable to the
administration of the Plan shall be paid directly by the Company.

 

15



--------------------------------------------------------------------------------

VIII. General Provisions.

A. Termination of the Plan. The Board of Directors reserves the right to
terminate the Plan at any time, provided, however, that no termination shall be
effective retroactively. As of the effective date of termination of the Plan:

1. The Benefits of any Participant (or his Beneficiary) whose Benefits payments
have commenced shall continue to be paid;

2. No further Benefits shall accrue on behalf of any Participant whose Benefits
payments have not commenced and such Participant (or his Beneficiary) shall
retain the right to Benefits hereunder; and

3. Benefits payments that have not commenced as of the Plan termination date may
be accelerated provided that (a) the Company’s termination and liquidation of
the Plan does not occur proximate to a downturn in the financial health of the
Company, (b) no payment of Benefits are made earlier than 12 months after all
action necessary to irrevocably terminate and liquidate the Plan has been
completed other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not occurred, (c) all
payment of Benefits are completed within 24 months thereafter, (d) all other
nonqualified defined benefit pension plans maintained by the Company are
terminated with respect to all participants in such plans and such plans would
be aggregated under final Treas. Reg. Section 1.409A-1(c), (e) the Company does
not adopt a new plan that would be aggregated with any terminated plan under
final Treas. Reg. Section 1.409A-1(c) if the Participant participated in both
plans, at any time within three years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan, and (f) the
conditions of final Treas. Reg. Section 1.409A-3(j)(ix)(C) are satisfied.

 

16



--------------------------------------------------------------------------------

B. Plan Not a Contract of Employment. Nothing in this Plan shall be construed as
giving any employee the right to be retained in the employ of any participating
employer. Each participating employer in the Plan expressly reserves the right
to dismiss any employee at any time without regard to the effect which such
dismissal might have upon him under the Plan.

C. Amendment. This Plan may be amended at any time by the Compensation
Committee, or by the Benefits Committee at any time in accordance with the
materiality guidelines regarding modifications to employee benefit plans
established by the Compensation Committee, except that no such amendment shall
deprive any Participant of his Benefits accrued and vested at the time of such
amendment.

D. Funding. All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Company and the other Participating
Employers. Benefits payable under this Plan, as well as any administrative costs
related to the Plan, shall not be funded and shall be made out of the general
assets of the Company and the other Participating Employers or any grantor trust
established for this purpose.

The Company may, in its discretion, establish a grantor trust for the benefit of
the Participants of the Plan. The assets placed in such trust shall be held
separate and apart from other Company funds and shall be used exclusively for
the purposes set forth in the Plan and the applicable trust agreement, subject
to the following conditions:

1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;

 

17



--------------------------------------------------------------------------------

2. the Company shall be treated as “grantor” of said trust for purposes of
Section 677 of the Code;

3. the agreement of such trust shall provide that its assets may be used upon
the insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law;

4. the trust shall not be established as an offshore trust; and

5. the trust shall not provide that its assets will become restricted to the
payment of Benefits in the event of a change in the financial health of the
Company.

To the extent that a grantor trust is established by the Company, the Benefits
Committee may from time to time reserve unto itself the right to vote any shares
of equity securities held in a pension trust fund or may permit such other
committee, or investment manager or managers as it may designate to exercise
such responsibility.

No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments that the Company may make to aid the Company in meeting
its obligation hereunder or assets held by any trust. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and any Participant or Beneficiary. To the extent that any person
acquires a right to receive payments from the Company hereunder, such rights are
no greater than the right of an unsecured general creditor of the Company.

E. Withholding Taxes. The Company shall deduct from any payment made under the
Plan the amount of withholding taxes due any federal, state or local authority
in respect of such payment and take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for payment of such
withholding.

 

18



--------------------------------------------------------------------------------

F. Compliance with Code Section 409A.

1. It is intended that the terms of the Plan and Participant and Beneficiary
rights hereunder meet applicable requirements of Code Section 409A and the final
Treasury Regulations promulgated thereunder so that a Participant or Beneficiary
is not deemed to be in constructive receipt of compensation until such time as
benefits are actually paid. The Plan shall be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent.

2. In each case where the Plan provides for the payment of Benefits within a
designated period of time after Separation From Service (e.g., within 90 days
after Separation From Service) and such period begins and ends in different
calendar years, the exact payment date within such range shall be determined by
the Plan Administrator, in its sole discretion, and the Participant shall have
no right to designate the year in which the payment shall be made.

3. If the Participant (or his Beneficiary) notifies the Benefits Committee (with
specificity as to the reason therefore) that the Participant (or his
Beneficiary) believes that any provision of this Plan (or of any award of
compensation) would cause the Participant (or his Beneficiary) to incur income
tax prior to the receipt of payment or any additional tax or interest under Code
Section 409A and, upon notice, the Benefits Committee or its designee concurs
with such belief, or if the Benefits Committee or its designee (without any
obligation whatsoever to do so) independently makes such determination, the
Benefits Committee or its designee shall, after consulting with the Participant
(or the Beneficiary), reform such provision to the extent possible to attempt to
comply with Code Section 409A or to be exempt from Code Section 409A.

 

19



--------------------------------------------------------------------------------

4. In no event whatsoever shall the Company be liable for any additional tax
interest or penalties that may be imposed on the Participant (or his
Beneficiary) as a result of Code Section 409A or any damages for failing to
comply with Code Section 409A.

G. Construction.

1. This Plan shall be construed, regulated, administered and enforced under the
laws of the State of New York, without regard to its conflict of laws
provisions, to the extent such laws are not superseded by applicable federal
law.

2. Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine.

3. The illegality of any particular provision of this document shall not affect
the other provisions and the document shall be construed in all respects as if
such invalid provision were omitted.

4. Headings and subheadings in the Plan are for reference only, and if there is
any conflict between such headings or subheadings and the text of the Plan, the
text shall control.

H. Successors and Assigns. The Plan shall be binding on the Company’s successors
and assigns. No right, title or interest of any kind in the Plan shall be
transferable or assignable by a Participant (or his Beneficiary) or be subject
to alienation, anticipation, sale, pledge, encumbrance, garnishment, attachment,
levy, execution or other legal or equitable process, nor be subject to debts,
contracts,

 

20



--------------------------------------------------------------------------------

liabilities or engagements, or torts of any Participant (or his Beneficiary).
Any attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take
any other action subject to legal or equitable process or encumber or dispose of
any interest in the Plan shall be void.

IX. Effective Date.

This Plan shall be effective as of February 9, 2009, except as otherwise
specified herein.

 

21



--------------------------------------------------------------------------------

EXHIBIT A

CLAIMS APPEALS GUIDELINES



--------------------------------------------------------------------------------

EXHIBIT B

BRISTOL-MYERS SQUIB COMPANY

BENEFIT EQUALIZATION PLAN-RETIREMENT INCOME PLAN

(As in effect on February 8, 2009)



--------------------------------------------------------------------------------

BRISTOL-MYERS SQUIBB COMPANY

BENEFIT EQUALIZATION PLAN—RETIREMENT INCOME PLAN

(as amended and restated effective as of January 1, 2007)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page I.    Definitions    1    A.    “Beneficiary”    1    B.   
“BEP Benefit(s)” or “Benefit(s)”    1    C.    “BEP—Savings Plan”    1    D.   
“BMS Pharma Plan”    1    E.    “BMS Pharma Puerto Rico Plan”    1    F.   
“Claims Appeal Guidelines”    1    G.    “Code”    2    H.    “Company”    2   
I.    “Compensation Committee”    2    J.    “Credited Service”    2    K.   
“Early Retirement Date”    2    L.    “ERISA”    2    M.    “Final Average
Compensation”    2    N.    “1983 Plan”    2    O.    “1993 Plan”    2    P.   
“Normal Retirement Date”    3    Q.    “Participant”    3    R.   
“Participating Employer”    3    S.    “Pension Committee”    3    T.   
“Performance Incentive Plan”    3    U.    “Pharma Non-Qualified Plans”    3   
V.    “Plan”    3    W.    “Puerto Rico Plan”    3    X.    “Regular Full-Time
Employee”    4    Y.    “Retirement Income Plan”    4    Z.    “Retirement
Plans”    4    AA.    “Rule of 70 Treatment”    4    BB.    “Savings and
Investment Program”    4    CC.    “Separation From Service”    4    DD.   
“Specified Employee”    5    EE.    “Squibb Plan”    5 II.    Purpose and
History of the Plan    5 III.    Eligibility and Participation in the Plan    7
   A.    Eligible Participants    7    B.    Cessation of Participation    7 IV.
   Calculation of Benefits    7    A.    Amount of BEP Benefit    7    B.   
Service Limitations    8

 

i



--------------------------------------------------------------------------------

   C.      Actuarial Assumptions    8    D.      Reduction for Early
Commencement    9 V.    Vesting    9 VI.    Time and Form of Payment of Benefits
   9    A.      Pre-January 1, 1993    9    B.      Post December 1, 1992, and
Pre-January 1, 2001    10    C.      Post-December 31, 2000, and Pre-January 1,
2005    12    D.      January 1, 2005 to December 31, 2006    13    E.     
Post-December 31, 2006    15    F.      De Minimis Lump Sum    18    G.     
Specified Employees    18    H.      Payment of Benefits in the Event of the
Participant’s Death    19    I.      Other Permissible Payment Events    24   
J.      No Post-Separation Elections    24    K.      Reemployment    25 VII.   
Administration of the Plan    26    A.      Administration    26    B.     
Delegation    26    C.      Limitation of Liability    26    D.     
Indemnification    27    E.      Claims Procedure    27    F.      Expense    27
VIII.    General Provisions    28    A.      Termination of the Plan    28    B.
     Plan Not a Contract of Employment    29    C.      Amendment    29    D.
     Funding    29    E.      Withholding Taxes    30    F.      Compliance with
Code Section 409A    31    G.      Construction    32    H.      Successors and
Assigns    32 IX.    Effective Date    33

 

ii



--------------------------------------------------------------------------------

BRISTOL-MYERS SQUIBB COMPANY

BENEFIT EQUALIZATION PLAN—RETIREMENT INCOME PLAN

(as amended and restated effective as of January 1, 2007)

X. Definitions.

Unless the context or subject matter otherwise requires, the definitions set
forth in this Section I shall govern in this Plan (as herein defined).
Notwithstanding anything herein to the contrary, to the extent capitalized terms
in this Plan conflict with such terms in either of the Retirement Plans (as
herein defined), the terms of the Retirement Plans shall control.

A. “Beneficiary” shall mean the person entitled to receive payments under the
Plan in the event of the Participant’s death, determined in accordance with
Section VI.H.

B. “BEP Benefit(s)” or “Benefit(s)” shall mean the benefit described in Section
IV.A. of this Plan.

C. “BEP—Savings Plan” shall mean the Bristol-Myers Squibb Company Benefit
Equalization Plan—Savings and Investment Program, as amended from time to time.

D. “BMS Pharma Plan” shall mean the Bristol-Myers Squibb Pharma Company Pension
and Retirement Plan, as amended from time to time.

E. “BMS Pharma Puerto Rico Plan” shall mean the Bristol-Myers Squibb Holdings
Pharma, Ltd. Pension and Retirement Plan, as amended from time to time.

F. “Claims Appeal Guidelines” shall mean the Claims Appeal Guidelines for the
Bristol-Myers Squibb Retirement Income Plan and the Squibb Hourly Pension Plan
and the Benefit Equalization Plan of Bristol-Myers Squibb Company and its
Subsidiary or Affiliated Corporations Participating in the Bristol-Myers Squibb
Company Retirement Income Plan or the Bristol-Myers Squibb Puerto Rico, Inc.
Retirement Income Plan, attached hereto as Exhibit A, and as amended from time
to time.



--------------------------------------------------------------------------------

G. “Code” shall mean the Internal Revenue Code of 1986, as amended.

H. “Company” shall mean Bristol-Myers Squibb Company and any successor or
successors thereof.

I. “Compensation Committee” shall mean the Compensation and Management
Development Committee of the Board of Directors of the Company.

J. “Credited Service” shall have the meaning set forth for such term in the
Retirement Income Plan or the Puerto Rico Plan, as applicable, and as amended
from time to time.

K. “Early Retirement Date” shall have the meaning set forth for such term in the
Retirement Income Plan or the Puerto Rico Plan, as applicable, and as amended
from time to time.

L. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

M. “Final Average Compensation” shall have the meaning set forth for such term
in the Retirement Income Plan or the Puerto Rico Plan, as applicable, and as
amended from time to time.

N. “1983 Plan” shall mean the Benefit Equalization Plan of Bristol-Myers Squibb
Company and Its Subsidiary or Affiliated Corporations Participating in the
Bristol-Myers Company Retirement Income Plan and the Bristol-Myers Company
Savings and Investment Program, as in effect on January 1, 1983, and as amended
from time to time.

O. “1993 Plan” shall mean the Benefit Equalization Plan of Bristol-Myers Squibb
Company and Its Subsidiary or Affiliated Corporations Participating in the
Bristol-Myers Squibb Company Retirement Income Plan or the Bristol-Myers Squibb
Puerto Rico, Inc. Retirement Income Plan.

 

2



--------------------------------------------------------------------------------

P. “Normal Retirement Date” shall mean the first day of the month coinciding
with or next following the Participant’s 65th birthday.

Q. “Participant” shall mean each participant in this Plan, as determined in
accordance with Article III.

R. “Participating Employer” means any corporation participating in either of the
Retirement Plans.

S. “Pension Committee” shall mean the committee appointed by the Compensation
Committee of the Board of Directors of the Company to administer this Plan. The
Pension Committee shall serve as Plan Administrator of the Plan.

T. “Performance Incentive Plan” shall mean the Bristol-Myers Squibb Company
Performance Incentive Plan, and as amended from time to time.

U. “Pharma Non-Qualified Plans” shall mean collectively the Bristol-Myers Squibb
Pharma Company Pension Restoration Plan, the Bristol-Myers Squibb Pharma Company
Retirement Restoration Plan and the Bristol-Myers Squibb Pharma Company
Supplemental Retirement Income Plan.

V. “Plan” shall mean the Bristol-Myers Squibb Company Benefit Equalization
Plan—Retirement Income Plan, as amended and restated herein, and as amended from
time to time.

W. “Puerto Rico Plan” shall mean the Bristol-Myers Squibb Puerto Rico, Inc.
Retirement Income Plan, and as amended from time to time.

 

3



--------------------------------------------------------------------------------

X. “Regular Full-Time Employee” shall have the meaning set forth for such term
in the Retirement Income Plan or the Puerto Rico Plan, as applicable, and as
amended from time to time.

Y. “Retirement Income Plan” shall mean the Bristol-Myers Squibb Company
Retirement Income Plan, and as amended from time to time.

Z. “Retirement Plans” shall mean collectively the Retirement Income Plan and the
Puerto Rico Plan.

AA. “Rule of 70 Treatment” shall occur upon a Participant’s eligibility for Rule
of 70 benefits under the terms and conditions of the Retirement Income Plan or
the Puerto Rico Plan, as applicable.

BB. “Savings and Investment Program” shall mean the Bristol-Myers Squibb Company
Savings and Investment Program, and as amended from time to time.

CC. “Separation From Service” shall mean a Participant’s voluntary or
involuntary severance of employment with the Company, except by reason of
temporary absence, death or transfer to an affiliate or subsidiary of the
Company; provided, however, that for purposes of Sections VI.C., VI.D., VI.E.
and VI.F., a Separation From Service shall not occur until the date that a
Participant experiences a “separation from service” from the Company and all
affiliates and subsidiaries of the Company, within the meaning of Code
Section 409A(a)(2)(A)(i) and (1) IRS Notice 2005-1 and proposed Treas. Reg.
Section 1.409A-1(h), with respect to a Termination of Employment that occurs
after December 31, 2004 but prior to April 17, 2007; or (2) final Treas. Reg.
Section 1.409A-1(h), with respect to a Termination of Employment that occurs on
or after April 17, 2007.

 

4



--------------------------------------------------------------------------------

DD. “Specified Employee” shall mean a “specified employee” as determined by the
Compensation Committee or its designee in accordance with Code
Section 409A(a)(2)(B)(i).

EE. “Squibb Plan” shall mean the Squibb Corporation Supplementary Pension Plan.

XI. Purpose and History of the Plan.

The purpose of this Plan is to provide benefits for certain employees
participating in the Retirement Income Plan or the Puerto Rico Plan whose
benefits under the Retirement Plans are or will be limited by application of
ERISA and Sections 401(a)(17) and 415 of the Code. The Plan is intended to be an
unfunded “excess benefit plan” as that term is defined in Section 3(36) of ERISA
with respect to those Participants whose benefits under the Retirement Plans
have been limited by Section 415 of the Code, and a “top hat” plan meeting the
requirements of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA
with respect to those Participants whose benefits under the Retirement Plans
have been limited by Section 401(a)(17) of the Code and with respect to certain
employees covered by the Squibb Plan on December 31, 1998. Effective as of
January 1, 1993, the Pension Committee established the 1993 Plan as a
continuation and successor plan to the 1983 Plan. All amounts accrued under Part
IV of the 1983 Plan continue to be accrued under this Plan.

Effective as of January 1, 1991, the Plan assumed the liabilities for all
benefits payable under the Squibb Plan with respect to all active and former
employees (other than foreign employees) who had accrued, as of December 31,
1990, benefits provided under the Squibb Plan other than benefits due to a
Squibb employee’s election to defer an annual incentive award or benefits
payable to foreign employees of Squibb. Effective as of January 1, 1996, the
Plan assumed the liabilities for benefits accrued as of December 31, 1995, under
the Squibb Plan with respect to all active and former Squibb employees (other
than foreign employees)

 

5



--------------------------------------------------------------------------------

attributable to pre-January 1, 1991 deferrals of annual incentive awards.
Therefore, this Plan is a continuation and successor plan to the Squibb Plan
with respect to all such benefits accrued thereunder prior to January 1, 1991
with respect to employees who participated in the Squibb Corporation Pension
Plan. Employees who were Participants in the Squibb Plan who accrue benefits
under this Plan on or after January 1, 1991, shall be entitled to the benefits
provided by this Plan with respect to all service covered under either the
Retirement Income Plan or the Puerto Rico Plan.

Effective as of October 1, 2002 the BMS Pharma Plan was merged into the
Retirement Income Plan and the BMS Pharma Puerto Rico Plan was merged into the
Puerto Rico Plan, and this Plan assumed the liabilities for all benefits payable
under the Pharma Non-Qualified Plans. Therefore, this Plan is a continuation and
successor plan to the Pharma Non-Qualified Plans with respect to all such
benefits accrued thereunder prior to October 1, 2002 with respect to employees
who participated in the BMS Pharma Plan and the BMS Pharma Puerto Rico Plan
prior to the merger of these plans into the Retirement Income Plan and the
Puerto Rico Plan, respectively. Employees who were Participants in the Pharma
Non-Qualified Plans who accrue benefits under this Plan on or after October 1,
2002, shall be entitled to the benefits provided by this Plan with respect to
all service covered under either the BMS Pharma Plan or the BMS Pharma Puerto
Rico Plan.

By adoption of this amended and restated document, the Company hereby amends and
restates the 1993 Plan in its entirety, effective as of January 1, 2007, except
as otherwise specified herein.

 

6



--------------------------------------------------------------------------------

XII. Eligibility and Participation in the Plan.

A. Eligible Participants. Each person who was a Participant in the Plan as of
December 31, 2006 shall continue to be a Participant in the Plan as of
January 1, 2007. Each Regular Full-Time Employee who is member of a Retirement
Plan and who is employed by a Participating Employer shall be eligible to
participate in this Plan and shall become a Participant in this Plan when
(1) his benefit under the applicable Retirement Plan would exceed the
limitations on benefits imposed by Section 415 of the Code calculated from and
after September 2, 1974, (2) any portion of his “annual rate of compensation” as
defined in the Retirement Plan or the Puerto Rico Plan, as applicable, would be
excluded from his Final Average Compensation determined under the Retirement
Plan by reason of the application of Section 401(a)(17) of the Code and/or
(3) he participates in the Performance Incentive Plan.

B. Cessation of Participation. Participation in the Plan shall terminate upon
the Participant’s Separation From Service, except, however, that an individual
who is entitled to receive Benefits under the Plan after his or her Separation
From Service will continue to be treated as a Participant (other than for
Benefit accrual purposes) until his or her full Benefits have been paid or
forfeited.

XIII. Calculation of Benefits.

A. Amount of BEP Benefit. The BEP Benefit payable under the Plan shall be an
amount equal to the excess, if any, of (1) over (2), where

(1) equals the benefit that would have been payable to, or with respect to, such
Participant under the applicable Retirement Plan determined (a) without regard
to the limitations imposed by Sections 415 and 401(a)(17) of the Code, (b) by
including in his “annual rate of compensation” for purposes of determining Final
Average Compensation under such Retirement Plan

 

7



--------------------------------------------------------------------------------

elective deferrals under the Savings and Investment Program but which, due to
Code Section 415 and/or 401(a)(17) limitations, were, in accordance with the
Participant’s election, credited to the BEP—Savings Plan, and (c), in the case
of a Participant who also participates in the Performance Incentive Plan, by
recalculating his “annual rate of compensation” for each year, for purposes of
determining Final Average Compensation under such Retirement Plan, by
substituting for the cash award paid under the Performance Incentive Plan during
such calendar year, the cash award earned by such Participant under the
Performance Incentive Plan for such calendar year, if such amount is greater,
without regard to the calendar year in which such payment is made; provided,
however, that for purposes of clause (c) above, any performance incentive award
for the calendar year in which the Participant’s Separation From Service occurs
shall be assumed to be fully earned as though all performance goals and other
conditions to full payment had been attained as of the date such Separation From
Service occurs; and

(2) equals the actual benefit payable to such Participant or his beneficiary
under the applicable Retirement Plan.

B. Service Limitations. The amount paid to, or with respect to, a Participant
who is grade levels E07 and above shall be determined without limiting his total
years of service to 40 years.1

C. Actuarial Assumptions. The Benefits determined under this Section IV shall be
calculated utilizing the same actuarial assumptions used to compute the
Participant’s Retirement Plan benefit payments or such other assumptions as may
be determined by the Pension Committee from time to time.

 

1

Effective February 1, 1995.

 

8



--------------------------------------------------------------------------------

D. Reduction for Early Commencement. Notwithstanding anything herein to the
contrary, if Benefits hereunder commence prior to a Participant’s Normal
Retirement Date, then the Benefits paid hereunder shall be reduced applying the
same terms and conditions applicable to commencement of Benefits prior to the
Participant’s Normal Retirement Date under the applicable Retirement Plan;
provided, however, if a Participant’s Separation From Service occurs after
December 31, 2004 and prior to January 1, 2007 and such Participant became
eligible during this period of time for Rule of 70 Treatment, then the Benefits
that accrued and vested prior to January 1, 2005 will be subject to the
retirement reduction factors under the applicable Retirement Plan as if the
Participant was not retirement eligible or eligible for Rule of 70 Treatment.

XIV. Vesting.

A Participant shall become vested in his Benefits at the same time and to the
same extent as such Participant becomes vested in his benefit under the
applicable Retirement Plan (or upon becoming a Participant in this Plan, if
later).

XV. Time and Form of Payment of Benefits.

A. Pre-January 1, 1993. In the case of a Participant whose Separation From
Service occurs prior to January 1, 1993, the BEP Benefits shall be payable to
the Participant at the same date and in the same form as his benefit under the
applicable Retirement Plan.

 

9



--------------------------------------------------------------------------------

B. Post December 1, 1992, and Pre-January 1, 2001. In the case of a Participant
whose Separation From Service occurs after December 31, 1992, and prior to
January 1, 2001, the BEP Benefits shall be payable to the Participant in the
applicable normal form of payment set forth in Section VI.B.1. herein, unless a
timely election for an alternative form of payment is made in accordance with
Section VI.B.2. herein:

1. Normal Forms of Payment. A Participant whose Separation From Service occurs
after December 31, 1992, and prior to January 1, 2001, and who does not make a
timely election pursuant to Section VI.B.2. herein shall receive his accrued and
vested BEP Benefits, commencing on the same date as such Participant commences
payment of his benefit under the applicable Retirement Plan, as follows:

a. If the Participant is not married as of the date of his Separation From
Service, in a monthly single-life annuity form of payment.

b. If the Participant is married as of the date of his Separation From Service,
in a monthly 50% joint and survivor annuity form of payment.

2. Optional Forms of Payment. A Participant whose Separation From Service occurs
after December 31, 1992, and prior to January 1, 2001 may elect any one of the
following optional forms of payment:

a. Either the single life, 50% or 100% joint and survivor annuity or any of the
variable annuity forms of payment as provided under the applicable Retirement
Plan, commencing on the same date as such Participant commences payment of his
benefit under the applicable Retirement Plan. Such election shall be made, in
writing, concurrent with the Participant’s benefit election under the applicable
Retirement Plan and shall become irrevocable as of the date payment of BEP
Benefits commence; or

 

10



--------------------------------------------------------------------------------

b. In a lump sum cash payment provided that at least one year prior to
Separation From Service, the Participant irrevocably elects, in writing, to
receive his BEP Benefits in such form, which payment shall be made within 60
days after such Participant commences payment of his benefit under the
applicable Retirement Plan, except that in the case of a Participant who is
eligible to retire under the applicable Retirement Plan who has an involuntary
Separation From Service or unplanned retirement and whose election to receive
the BEP Benefit in the form of a lump sum was at least 90 days prior to such
involuntary Separation From Service or unplanned retirement, such payment shall
be made on the first day of the first month following the one-year anniversary
of his Separation From Service.

3. 1993 Retirement Window (Voluntary Retirement Program). Notwithstanding the
foregoing, in the case of a Participant who is a member of the Retirement Income
Plan who elected between October 1, 1993 and December 30, 1993, inclusive, to
retire under Article 19 of the Retirement Income Plan (as then in effect), the
BEP Benefits shall be payable to the Participant in the same form as the
Participant’s benefit under the Retirement Income Plan (utilizing the same
actuarial assumptions used to compute the Participant’s Retirement Income Plan
benefit payments or such other assumptions as may be determined by the Pension
Committee from time to time), commencing within 60 days after the earlier of
(a) his Separation From Service entitling him to receive payments under the
Retirement Income Plan, (b) his death, or (c) if the Participant’s employment
terminates prior to the date he is entitled to receive payments under the
Retirement Income Plan, the date he attains his Early Retirement Date under the
Retirement Income Plan.

 

11



--------------------------------------------------------------------------------

C. Post-December 31, 2000, and Pre-January 1, 2005. In the case of a Participant
whose Separation From Service occurs after December 31, 2000, and prior to
January 1, 2005, the BEP Benefits shall be payable to the Participant in the
applicable normal form of payment set forth in Section VI.C.1. herein, unless a
timely election for an optional form of payment is made in accordance with
Section VI.C.2. herein:

1. Normal Forms of Payment. A Participant whose Separation From Service occurs
after December 31, 2000 and prior to January 1, 2005, and who does not make a
timely election pursuant to Section VI.C.2. herein shall receive his accrued and
vested BEP Benefits, commencing on the same date as such Participant commences
payment of his benefit under the applicable Retirement Plan, as follows:

a. If the Participant is not married as of the date of his Separation From
Service, in a monthly single-life annuity form of payment.

b. If the Participant is married as of the date of his Separation From Service,
in a monthly 50% joint and survivor annuity form of payment.

2. Optional Forms of Payment. A Participant whose Separation From Service occurs
after December 31, 2000 and prior to January 1, 2005 may elect any one of the
following alternative forms of payment:

a. Either the single life, 50% or 100% joint and survivor annuity or any of the
variable annuity forms of payment as provided under the applicable Retirement
Plan, commencing on the same date as such Participant commences payment of his
benefit under the applicable Retirement Plan. Such election shall be made, in
writing, concurrent with the Participant’s benefit election under the applicable
Retirement Plan and shall become irrevocable as of the date payment of BEP
Benefits commence; or

 

12



--------------------------------------------------------------------------------

b. In a lump sum cash payment and/or a lump sum credit to the participant’s
BEP—Savings Plan account equal to 25%, 50%, 75% or 100% of the BEP Benefit, as
elected by the Participant, with the remaining portion of the BEP Benefit
payable in the normal form of payment set out in Section VI.C.2.a.; provided
that (i) the Participant is eligible to retire under the applicable Retirement
Plan or, effective as of April 1, 2003, satisfies the eligibility requirements
of Rule of 70 Treatment as of the date of his Separation From Service and
(ii) no later than the last day of the calendar year prior to his Separation
From Service and 90 days prior to his Separation From Service the Participant
irrevocably elects, in writing, to receive payment of his BEP Benefits in such
form. The lump sum payment and/or credit to the BEP-Savings Plan shall be made
within 60 days after commencement of the Participant’s benefits under the
applicable Retirement Plan.

D. January 1, 2005 to December 31, 2006. In the case of a Participant whose
Separation From Service occurs on or after January 1, 2005 and prior to
January 1, 2007, the BEP Benefits shall be payable to the Participant in the
applicable default form of payment set forth in Section VI.D.1. herein, unless
the Participant is either eligible to retire under the applicable Retirement
Plan or satisfies the eligibility requirements for Rule of 70 Treatment as of
the date of his Separation From Service and the Participant makes a timely
election for an alternative form of payment in accordance with Section VI.D.2.
herein.

 

13



--------------------------------------------------------------------------------

1. Default Forms of Payment. A Participant whose Separation From Service occurs
on or after January 1, 2005 and prior to January 1, 2007, and who, as of the
date his Separation From Service either (A) is not eligible to retire under the
applicable Retirement Plan, (B) does not satisfy the eligibility requirements
for Rule of 70 Treatment or (C) is eligible to retire under the applicable
Retirement Plan or satisfies the eligibility requirements for Rule of 70
Treatment but does not make a timely election pursuant to Section VI.D.2.
herein, shall receive his accrued and vested BEP Benefits as follows:

a. The portion of such Participant’s BEP Benefits that are accrued and vested
prior to January 1, 2005 shall be payable in the annuity form provided in
Section VI.C.1 or VI.C.2.a. commencing on the same date as the Participant’s
applicable Retirement Plan benefit commences.

b. The portion of such Participant’s BEP Benefits that are accrued and vested on
or after January 1, 2005 shall be payable, except as set forth in Section VI.G.
herein, in a lump sum cash payment. The amount of such lump sum payment shall be
determined as of (and such lump sum payment shall be made on or about) the first
day of the month following the Participant’s Separation From Service.

2. Alternative Forms of Payment. A Participant who, as of the date of his
Separation From Service, is either eligible to retire under the applicable
Retirement Plan or satisfies the eligibility requirements for Rule of 70
Treatment shall be permitted to

 

14



--------------------------------------------------------------------------------

elect payment under one or more of the following forms of payment, provided that
such election is made no later than 12 months prior to the date of such
Participant’s Separation From Service:

a. With respect to the portion of such Participant’s Benefits accrued and vested
prior to January 1, 2005, in either a cash lump sum payment or a lump sum credit
to such Participant’s BEP—Savings Plan account. The amount of such lump sum
payment or credit to the BEP-Savings Plan shall be determined as of (and such
lump sum payment or credit shall be made on or about) the same date as such
Participant commences payment of his benefit under the applicable Retirement
Plan.

b. With respect to the portion of such Participant’s Benefits accrued and vested
on or after January 1, 2005, as a lump-sum credit to such Participant’s
BEP—Savings Plan account. The amount of such lump sum credit shall be determined
as of (and such lump sum credit shall be made on or about) the first day of the
first month following Separation From Service.

E. Post-December 31, 2006. In the case of a Participant whose Separation From
Service occurs on or after January 1, 2007, the BEP Benefits shall be payable to
the Participant in the default form of payment set forth in Section VI.E.1.
herein, unless the Participant is either eligible to retire under the applicable
Retirement Plan or satisfies the eligibility requirements for Rule of 70
Treatment as of the date of his Separation From Service and the Participant
makes a timely election for an alternative form of payment in accordance with
Section VI.E.2. herein.

 

15



--------------------------------------------------------------------------------

1. Default Form of Payment. A Participant who, as of the date of his Separation
From Service either (A) is not eligible to retire under the applicable
Retirement Plan, (B) does not satisfy the eligibility requirements for Rule of
70 Treatment or (C) is eligible to retire under the applicable Retirement Plan
or satisfies the eligibility requirements for Rule of 70 Treatment but does not
make a timely election pursuant to Section VI.E.2. herein shall receive his
accrued and vested BEP Benefits, subject to Section VI.G. herein, in a cash lump
sum payment. The amount of such lump sum payment shall be determined as of (and
such lump sum payment shall be made on or about) the first day of the month
following such Participant’s Separation From Service.

2. Alternative Form of Payment. A Participant who, as of the date of his
Separation From Service is either eligible to retire under the applicable
Retirement Plan or satisfies the eligibility requirements for Rule of 70
Treatment shall be permitted to elect to receive his accrued and vested BEP
Benefits as a lump sum credit to such Participant’s BEP—Savings Plan account,
provided that such election is made no later than 12 months prior to such
Participant’s Separation From Service. A Participant electing the alternative
form of payment under this Section VI.E.2. may not make any subsequent
elections.

3. BEP—Savings Plan Elections. A Participant who elects to receive his BEP
Benefits in the form of a credit to his BEP—Savings Plan account in accordance
with Sections VI.C.2., VI.D.2 or VI.E.2. must also elect, pursuant to the terms
of the BEP—Savings Plan, (a) the date that payments will commence from the
BEP—Savings Plan, and (b) whether the payment will be made from the BEP—Savings
Plan in a lump sum or in annual installments of two to 15 years. Any such
elections under this Section VI.E.3. must comply with the subsequent deferral
election requirements set out in Section VI.E.5. below.

 

16



--------------------------------------------------------------------------------

4. Prior Elections. In the case of a Participant whose Separation From Service
occurs on or after January 1, 2007 and who, at the time of such Separation From
Service is eligible to retire under the applicable Retirement Plan or satisfies
the eligibility requirements for Rule of 70 Treatment, and who, prior to
January 1, 2007, made a timely election regarding the form of payment of his BEP
Benefits (i.e., such election was made at least twelve months prior to
Separation From Service), such election shall continue to apply to such
Participant’s accrued and vested BEP Benefits unless the Participant makes an
election no later than 12 months prior to such Participant’s Separation From
Service to change the form of payment to a lump sum credit to the BEP-Savings
Plan. Any such election to change the form of payment to a lump sum credit to
the BEP-Savings Plan shall apply to all of the Participant’s BEP Benefits,
including the portions of such Benefits accrued and vested prior to, and on or
after, January 1, 2005.

5. Subsequent Deferral Elections. With respect to the portion of a Participant’s
Benefits accrued and vested after January 1, 2005, any election under Sections
VI.D.2.b or VI.E.2 to change from the default form of payment, or under Section
VI.E.4 to change a prior payment election, to a lump sum credit to such
Participant’s BEP—Savings Plan must satisfy each of the following requirements:

a. Such election must be made no later than 12 months prior to the date such
Participant’s Separation From Service occurs;

b. Such election will not be valid and effective until 12 months after it is
received by the Plan Administrator; and

 

17



--------------------------------------------------------------------------------

c. Such election must provide for a payment commencement date under the
BEP-Savings Plan that is at least five years later than the date the
distribution otherwise would have been made under the default payment terms or
prior payment election.

F. De Minimis Lump Sum. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary:

1. If the present value of the vested BEP Benefits of a Participant whose
Separation From Service is prior to January 1, 2006 is $15,000 or less, such
vested BEP Benefits shall be paid to or in respect of the Participant in a
single lump sum on or about the first day of the month following such
Participant’s Separation From Service.

2. If the present value of the vested Benefits of a Participant whose Separation
From Service is on or after January 1, 2006 is less than $10,000, such vested
BEP Benefits shall be paid to or in respect of the Participant in a single lump
sum on or about the first day of the month following such Participant’s
Separation From Service.

G. Specified Employees. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary, if a Participant is a Specified
Employee on the date of his Separation From Service, payment of his BEP Benefit
shall occur no earlier than the date that is six-months after the Participant’s
Separation From Service (unless such Participant dies, in which event the
accrued and vested BEP Benefits shall be payable in accordance with Section
VI.H. hereof); except, however, that if such Specified Employee’s Separation
From Service occurs prior to January 1, 2007, then only such portion of the
Specified Employee’s BEP Benefits that accrued or vested on or after January 1,
2005 shall be subject to such six-month payment delay. Any portion of the vested
BEP Benefits that would otherwise be paid to a Specified Employee prior to the
end of such six-month period shall be paid

 

18



--------------------------------------------------------------------------------

(together with interest accrued from the originally scheduled payment date until
the first day of the seventh month following the Participant’s Separation From
Service at the interest rate being used to determine lump-sum payment options
under the applicable Retirement Plan) on the first day of the month that begins
coincident with or next following the six-month anniversary of the Participant’s
Separation From Service.

H. Payment of Benefits in the Event of the Participant’s Death. Upon the death
of a Participant prior to payment of all of his accrued and vested BEP Benefits,
the survivor portion of the Participant’s BEP Benefit shall be paid to his joint
annuitant or Beneficiary as follows:

1. Pre-Retirement Death Benefit. In the event of the death of a Participant
prior to commencement of his BEP Benefit, the Participant’s Beneficiary shall be
an individual, if any, who is entitled to receive a qualified pre-retirement
survivor annuity or qualified pre-early retirement survivor annuity under the
applicable Retirement Plan and such Beneficiary, if any, shall be entitled to
receive a pre-retirement death benefit under this Plan equal to 50% of the
Participant’s vested BEP Benefit. Such pre-retirement death benefit shall be
payable to the Beneficiary as follows:

a. If the Participant’s death occurs prior to the date that the Participant
would have been eligible to retire under the applicable Retirement Plan or would
have satisfied the eligibility requirements for Rule of 70 Treatment, then:

i. If the date of the Participant’s Separation From Service is after January 1,
1993 and prior to January 1, 2005, the pre-retirement death benefit shall be
paid to the Beneficiary in the form of an annuity for the life of the
Beneficiary commencing on the same date that such Beneficiary commences payment
of the qualified pre-retirement survivor annuity or qualified pre-early
retirement survivor annuity, as the case may be, under the applicable Retirement
Plan;

 

19



--------------------------------------------------------------------------------

ii. If the date of the Participant’s Separation From Service is on or after
January 1, 2005, and before December 31, 2006, the portion of the pre-retirement
death benefit that accrued and vested prior to January 1, 2005 shall be paid in
accordance with Section VI.H.1.a.i. above, and the portion of the pre-retirement
death benefit that accrued and vested on and after January 1, 2005 shall be paid
to the Beneficiary in the form of a single lump sum payment no later than the
later of December 31 of the calendar year that includes the date of the
Participant’s death or the 15th day of the third calendar month following the
date of the Participant’s death; and

iii. If the date of the Participant’s Separation From Service is on or after
January 1, 2007, the pre-retirement death benefit shall be paid to the
Beneficiary in the form of a single lump sum payment no later than the later of
December 31 of the calendar year that includes the date of the Participant’s
death or the 15th day of the third calendar month following the date of the
Participant’s death.

 

20



--------------------------------------------------------------------------------

b. If the Participant’s death occurs after the date that the Participant is
eligible to retire under the applicable Retirement Plan or satisfies the
eligibility requirements for Rule of 70 Treatment, then:

i. If the date of the Participant’s Separation From Service is after January 1,
1993 and prior to January 1, 2005, the pre-retirement death benefit shall be
paid to the Beneficiary in the form of an annuity for the life of the
Beneficiary commencing on the same date that such Beneficiary commences payment
of the qualified pre-retirement survivor annuity or qualified pre-early
retirement survivor annuity, as the case may be, under the applicable Retirement
Plan unless prior to his death the Participant had elected pursuant to Section
VI.B.2.b. or VI.C.2.b to receive his BEP Benefit in the form of a single lump
sum cash payment or pursuant to Section VI.C.2.b to receive his BEP Benefit in
the form of a lump sum credit to his BEP-Savings Plan account, in which case the
pre-retirement death benefit shall be paid to the Beneficiary in the form of a
single lump sum payment or lump sum credit to his BEP-Savings Plan account, as
the case may be, on the same date that such Beneficiary commences payment of the
qualified pre-retirement survivor annuity or qualified pre-early retirement
survivor annuity, as the case may be, under the applicable Retirement Plan;

 

21



--------------------------------------------------------------------------------

ii. If the date of the Participant’s Separation From Service is on or after
January 1, 2005, and before December 31, 2006, the portion of the pre-retirement
death benefit that accrued and vested prior to January 1, 2005 shall be paid to
the Beneficiary in the form of an annuity for the life of the Beneficiary
commencing on the same date that such Beneficiary commences payment of the
qualified pre-retirement survivor annuity or qualified pre-early retirement
survivor annuity, as the case may be, under the applicable Retirement Plan
unless prior to his death the Participant had elected pursuant to Section
VI.D.2.a. to receive his BEP Benefit in the form of a single lump sum cash
payment or lump sum credit to his BEP-Savings Plan account, in which case the
pre-retirement death benefit shall be paid to the Beneficiary in the form of a
single lump sum payment or lump sum credit to his BEP-Savings Plan account, as
the case may be, on the same date that such Beneficiary commences payment of the
qualified pre-retirement survivor annuity or qualified pre-early retirement
survivor annuity, as the case may be, under the applicable Retirement Plan, and
the portion of the pre-retirement death benefit that accrued and vested on and
after January 1, 2005 shall be paid to the Beneficiary in the form of a single
lump sum payment no later than the later of December 31 of the calendar year
that includes the date of the Participant’s death or the 15th day of the third

 

22



--------------------------------------------------------------------------------

calendar month following the date of the Participant’s death unless prior to his
death the Participant elected pursuant to Section VI.D.2.b to receive his BEP
Benefit in the form of a lump sum credit to his BEP-Savings Plan Account, in
which case the pre-retirement death benefit shall be paid as a lump sum credit
to the Participant’s BEP-Savings Plan account no later than the later of
December 31 of the calendar year that includes the date of the Participant’s
death or the 15th day of the third calendar month following the date of the
Participant’s death; and

iii. If the date of the Participant’s Separation From Service is on or after
January 1, 2007, the pre-retirement death benefit shall be paid to the
Beneficiary in the form of a single lump sum payment no later than the later of
December 31 of the calendar year that includes the date of the Participant’s
death or the 15th day of the third calendar month following the date of the
Participant’s death unless prior to his death the Participant elected pursuant
to Section VI.E.2. to receive his BEP Benefit in the form of a lump sum credit
to his BEP-Savings Plan Account, in which case the pre-retirement death benefit
shall be paid as a lump sum credit to the Participant’s BEP-Savings Plan account
no later than the later of December 31 of the calendar year that includes the
date of the Participant’s death or the 15th day of the third calendar month
following the date of the Participant’s death.

 

23



--------------------------------------------------------------------------------

2. Post-Retirement Survivor Annuities. In the event a Participant’s death is
after January 1, 1993 and after commencement of his BEP Benefit and the
Participant’s BEP Benefit is payable in the form of a joint and survivor
annuity, the Participant’s joint annuitant shall be determined as follows:

a. If the Participant has designated a joint annuitant under the applicable
Retirement Plan, such person shall be deemed the joint annuitant for purposes of
this Plan.

b. If the Participant has not designated a joint annuitant under such Retirement
Plan, or if no such joint annuitant is living at the time of the Participant’s
death, the joint annuitant for purposes of this Plan shall be the person or
persons who would otherwise be entitled to receive a distribution of the
Participant’s Retirement Plan benefits in the event of the Participant’s death.

Payment to one or more of such persons shall completely discharge the Plan with
respect to the amount so paid.

I. Other Permissible Payment Events. Benefits under the Plan may be paid if and
to the extent reasonably necessary to permit the Participant to avoid the
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law within the meaning of final Treas. Reg.
Section 1.409A-3(j)(4)(iii)(B).

J. No Post-Separation Elections. Notwithstanding anything herein to the
contrary, a Participant may not make any election(s) regarding the time and form
of the payment of his Benefits subsequent to his Separation From Service.

 

24



--------------------------------------------------------------------------------

K. Reemployment.

1. If a Participant’s Benefits have not been fully distributed under the Plan
and the Participant commences re-employment with a Participating Employer or a
subsidiary or affiliate of the Company, Benefits shall continue to be paid to
the Participant in accordance with his payment election and in accordance with
the terms of this Plan. Upon commencement of such re-employment with a
Participating Employer, the Participant will accrue additional Benefits in
accordance with the terms of this Plan on all service with his Participating
Employer(s) (pre and post re-employment); provided, however, that, upon the
Participant’s subsequent Separation From Service, the Participant’s Benefits
will be offset by the value of Benefits previously paid, if any. The form of
payment of the Participant’s Benefits after the subsequent Separation From
Service shall be determined in accordance with the Plan provisions applicable to
Separations From Service that occur on the date the subsequent Separation From
Service occurs, notwithstanding any prior election made by the Participant.

2. If a Participant’s Benefits have been paid in a lump sum or have been
credited to the BEP-Savings Plan, and the Participant commences re-employment
with a Participating Employer or a subsidiary or affiliate of the Company, the
Participant, upon commencement of such re-employment with a Participating
Employer, will accrue additional Benefits in accordance with the terms of this
Plan on all service with his Participating Employer(s) (pre and post
re-employment); provided, however, that, upon the Participant’s subsequent
Separation From Service, the Participant’s Benefits will be offset by the value
of Benefits previously paid or credited to the BEP-Savings Plan. The form of
payment of the Participant’s Benefits after the subsequent Separation From
Service shall be determined in accordance with the Plan provisions applicable to
Separations From Service that occur on the date the subsequent Separation From
Service occurs, notwithstanding any prior election made by the Participant.

 

25



--------------------------------------------------------------------------------

XVI. Administration of the Plan.

A. Administration. The Pension Committee shall administer this Plan. As Plan
Administrator, the Pension Committee shall have full discretionary authority to
determine all questions arising in connection with the Plan, including its
interpretation, application and administration, may adopt procedural rules, and
may employ and rely on such legal counsel, such actuaries, such accountants and
such agents as it may deem advisable to assist in the administration of the
Plan. Any and all decisions of the Pension Committee as to interpretation or
application of this Plan shall be conclusive and binding on all persons, shall
be given full force and effect, and shall be reviewed by any court or arbitrator
on an arbitrary and capricious standard, rather than a de novo standard.

B. Delegation. The Pension Committee may (1) designate a person or persons
and/or appoint an administrative committee to carry out the day-to-day
administration of the Plan, and (2) authorize any agent to execute or deliver
any instrument or make any payment on the Pension Committee’s behalf or provide
such services as the Pension Committee may require in carrying out the
provisions of the Plan.

C. Limitation of Liability. Neither the Pension Committee nor any member of the
Board of Directors nor any officer, employee or agent of the Company shall incur
any liability individually or on behalf of any other individuals or on behalf of
the Company for any act, or failure to act, in relation to the Plan or the funds
of the Plan unless such action or inaction is adjudged to be due to fraud. The
Pension Committee and each member of the Board of Directors shall be entitled,
in good faith, to rely or act upon any report or

 

26



--------------------------------------------------------------------------------

other information furnished to him by any other officer or other employee of the
Company, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel or other professional retained
by the Company. None of the Pension Committee, the Compensation Committee or any
member of the Board of Directors shall be entitled to act on or decide any
matter relating solely to himself or any of his rights or benefits under the
Plan.

D. Indemnification. The Pension Committee, each member of the Board of Directors
of the Company and their delegates, and the officers, employees and agents of
the Company shall be indemnified by the Company against any and all liabilities
arising by reason of any act, or failure to act, in relation to the Plan or the
funds of the Plan, including, without limitation, expenses incurred in the
defense of any claim relating to the Plan or the funds of the Plan, and amounts
paid in any compromise or settlement relating to the Plan or the funds of the
Plan, unless such action or inaction is adjudged to be due to fraud.

E. Claims Procedure. All claims for benefits under the Plan shall be submitted
and reviewed in accordance with the Claims Appeal Guidelines. No claimant shall
institute any action or proceeding in any state or federal court of law or
equity or before any administrative tribunal or arbitrator for a claim of
benefits under the Plan until the claimant has first exhausted the Plan’s review
procedures set forth in the Claims Appeal Guidelines. Any and all decisions of
the Company pursuant to the Claims Appeal Guidelines shall be conclusive and
binding on all persons, shall be given full force and effect, and shall be
reviewed by any court or arbitrator on an arbitrary and capricious standard,
rather than a de novo standard.

F. Expense. Expenses of the Pension Committee attributable to the administration
of the Plan shall be paid directly by the Company.

 

27



--------------------------------------------------------------------------------

XVII. General Provisions.

A. Termination of the Plan. The Board of Directors of the Company reserves the
right to terminate the Plan at any time, provided, however, that no termination
shall be effective retroactively. As of the effective date of termination of the
Plan:

1. The Benefits of any Participant (or his Beneficiary) whose Benefits payments
have commenced shall continue to be paid;

2. No further Benefits shall accrue on behalf of any Participant whose Benefits
payments have not commenced and such Participant (or his Beneficiary) shall
retain the right to Benefits hereunder; and

3. Benefits payments that have not commenced as of the Plan termination date may
be accelerated provided that (a) the Company’s termination and liquidation of
the Plan does not occur proximate to a downturn in the financial health of the
Company, (b) no payment of Benefits are made earlier than 12 months after all
action necessary to irrevocably terminate and liquidate the Plan has been
completed other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not occurred, (c) all
payment of Benefits are completed within 24 months thereafter, (d) all other
nonqualified defined benefit pension plans maintained by the Company are
terminated with respect to all participants in such plans and such plans would
be aggregated under final Treas. Reg. Section 1.409A-1(c), (e) the Company does
not adopt a new plan that would be aggregated with any terminated plan under
final Treas. Reg. Section 1.409A-1(c) if the Participant participated in both
plans, at any time within three years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan, and (f) the
conditions of final Treas. Reg. Section 1.409A-3(j)(ix)(C) are satisfied.

 

28



--------------------------------------------------------------------------------

B. Plan Not a Contract of Employment. Nothing in this Plan shall be construed as
giving any employee the right to be retained in the employ of any participating
employer. Each participating employer in the Plan expressly reserves the right
to dismiss any employee at any time without regard to the effect which such
dismissal might have upon him under the Plan.

C. Amendment. This Plan may be amended at any time by the Compensation Committee
of the Board of Directors of the Company, or by the Pension Committee at any
time in accordance with the materiality guidelines regarding modifications to
employee benefit plans established by the Compensation Committee, except that no
such amendment shall deprive any Participant of his Benefits accrued and vested
at the time of such amendment.

D. Funding. All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Company and the other Participating
Employers. Benefits payable under this Plan, as well as any administrative costs
related to the Plan, shall not be funded and shall be made out of the general
assets of the Company and the other Participating Employers or any grantor trust
established for this purpose.

The Company may, in its discretion, establish a grantor trust for the benefit of
the Participants of the Plan. The assets placed in such trust shall be held
separate and apart from other Company funds and shall be used exclusively for
the purposes set forth in the Plan and the applicable trust agreement, subject
to the following conditions:

1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;

 

29



--------------------------------------------------------------------------------

2. the Company shall be treated as “grantor” of said trust for purposes of
Section 677 of the Code;

3. the agreement of such trust shall provide that its assets may be used upon
the insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law;

4. the trust shall not be established as an offshore trust; and

5. the trust shall not provide that its assets will become restricted to the
payment of Benefits in the event of a change in the financial health of the
Company.

To the extent that a grantor trust is established by the Company, the Pension
Committee may from time to time reserve unto itself the right to vote any shares
of equity securities held in a pension trust fund or may permit such other
committee, or investment manager or managers as it may designate to exercise
such responsibility.

No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments that the Company may make to aid the Company in meeting
its obligation hereunder or assets held by any trust. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and any Participant or Beneficiary. To the extent that any person
acquires a right to receive payments from the Company hereunder, such rights are
no greater than the right of an unsecured general creditor of the Company.

E. Withholding Taxes. The Company shall deduct from any payment made under the
Plan the amount of withholding taxes due any federal, state or local authority
in respect of such payment and take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for payment of such
withholding.

 

30



--------------------------------------------------------------------------------

F. Compliance with Code Section 409A.

1. It is intended that the terms of the Plan and Participant and Beneficiary
rights hereunder meet applicable requirements of Code Section 409A and the final
Treasury Regulations promulgated thereunder so that a Participant or Beneficiary
is not deemed to be in constructive receipt of compensation until such time as
benefits are actually paid. The Plan shall be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent.

2. In each case where the Plan provides for the payment of Benefits that were
accrued or vested after December 31, 2004 within a designated period of time
after Separation From Service (e.g., within 90 days after Separation From
Service) and such period begins and ends in different calendar years, the exact
payment date within such range shall be determined by the Plan Administrator, in
its sole discretion, and the Participant shall have no right to designate the
year in which the payment shall be made.

3. If the Participant (or his Beneficiary) notifies the Pension Committee (with
specificity as to the reason therefore) that the Participant (or his
Beneficiary) believes that any provision of this Plan (or of any award of
compensation) would cause the Participant (or his Beneficiary) to incur income
tax prior to the receipt of payment or any additional tax or interest under Code
Section 409A and, upon notice, the Pension Committee or its designee concurs
with such belief, or if the Pension Committee or its designee (without any
obligation whatsoever to do so) independently makes such determination, the
Pension Committee or its designee shall, after consulting with the Participant
(or the Beneficiary), reform such provision to the extent possible to attempt to
comply with Code Section 409A or to be exempt from Code Section 409A.

 

31



--------------------------------------------------------------------------------

4. In no event whatsoever shall the Company be liable for any additional tax
interest or penalties that may be imposed on the Participant (or his
Beneficiary) as a result of Code Section 409A or any damages for failing to
comply with Code Section 409A.

G. Construction.

1. This Plan shall be construed, regulated, administered and enforced under the
laws of the State of New York, without regard to its conflict of laws
provisions, to the extent such laws are not superseded by applicable federal
law.

2. Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine.

3. The illegality of any particular provision of this document shall not affect
the other provisions and the document shall be construed in all respects as if
such invalid provision were omitted.

4. Headings and subheadings in the Plan are for reference only, and if there is
any conflict between such headings or subheadings and the text of the Plan, the
text shall control.

H. Successors and Assigns. The Plan shall be binding on the Company’s successors
and assigns. No right, title or interest of any kind in the Plan shall be
transferable or assignable by a Participant (or his Beneficiary) or be subject
to alienation, anticipation, sale, pledge, encumbrance, garnishment, attachment,
levy, execution or other legal or equitable process, nor be subject to debts,
contracts,

 

32



--------------------------------------------------------------------------------

liabilities or engagements, or torts of any Participant (or his Beneficiary).
Any attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take
any other action subject to legal or equitable process or encumber or dispose of
any interest in the Plan shall be void.

XVIII. Effective Date.

This amended and restated Plan shall be effective as of January 1, 2007, except
as otherwise specified herein.

 

33



--------------------------------------------------------------------------------

EXHIBIT A

[Insert Claims Appeal Guidelines]